 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT10.3


VOLUNTARY POOLING AGREEMENT


THIS AGREEMENT is dated for reference this 13 day of January, 2011


AMONG:

                       
EACH OF THE SHAREHOLDERS OF AXIOM GOLD AND SILVER CORP. who executes a copy of
this agreement


(hereinafter Individually called the “Shareholder”, and jointly  called the
“Shareholders”)
WHEREAS:


A.  David Guiñez, Francisco Quiroz, Alex Daza, (hereinafter collectively
referred as “Party A”) and Robert Knight, Llewellyn Family Trust (hereinafter
collectively referred as “Party B”) (all together the “Shareholders”), have
acquired or are about to acquire common shares in the capital of TC Power
Management Corp. (the “Company”);


B.  The Shareholders have agreed that it would be in the best interest of the
Shareholders and the Company that the Shareholders would subject their shares in
the capital of the Company (the “Shares”) to a voluntary pooling arrangement
(the “Pooling Arrangement”) as provided herein;


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and conditions contained herein and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
Parties covenant and agree as follows:


1.   VOLUNTARY POOLING ARRANGEMENT


1.1  Delivery of Shares                                           
Each Shareholder shall have their shares issued in their name or assignee and
delivered to them on the closing of the acquisition of Axiom Minerals De Mexico
SA de CV as contemplated by the Agreement and Plan of Merger attached hereto as
Exhibit A.  Such shares shall be annotated that they are restricted shares and
subject to the terms of this Pooling Arrangement


1.2  Voting Rights      
During the term of this Agreement, each Shareholder may exercise all voting
rights attached to such Shareholder’s Shares, except that


(a)           Party B hereby grants to Party A the right and title to vote all
of Party B’s Shares for the exclusive purpose to elect as many members of the
board of directors, as necessary to have Party A elect 51% of such Board of
Directors, in the form as set out in the irrevocable proxy attached as Exhibit
B; and


 
1

--------------------------------------------------------------------------------

 






(b)           Party A hereby grants to Party B the right and title to vote all
of Party A’s Shares for the exclusive purpose to elect as many member of the
board of directors, as necessary to have Party A elect a maximum 49% of such
Board of Directors, as set out in the irrevocable proxy attached as Exhibit C.


Each of the parties understand that the election of directors may be outside of
the control of the other parties hereto depending on the number of shares held
by persons not party to this Agreement and how such persons vote those shares.


1.3  No Waiver. 
For greater certainty, the Shareholder waives no rights attached to the Shares
by reason of the execution of this Agreement, other than the right to vote the
Shares as set out in Section 1.2 and to sell the Shares while they are subject
to the Pooling Arrangement provided herein.


1.4  Death or Bankruptcy
This Agreement and the Pooling Arrangement shall have full force and effect upon
the heirs and assignees of each Shareholder as if they were a party to this
Agreement as of the date hereof.


2.    RELEASE FROM POOLING ARRANGEMENT


2.1  Release Instructions         

While the Shares are subject to the Pooling Arrangement, the Shareholder shall
not assign, deal with, pledge, sell, trade or transfer in any manner whatsoever,
or agree to do so in the future, any of the Shares or any beneficial interest in
them, except as set out in this Section.  Except in respect of the following,
the Company shall not effect or acknowledge any transfer, trade, pledge,
mortgage, lien, assignment, declaration of trust or any other documents
evidencing a change in the legal or beneficial ownership of or interest in the
Shares.  Any shares sold shall be executed as agreed upon by the Parties but the
release of shares from the Pooling Arrangement will be on a pro rata basis.  A
Shareholder may elect not to participate in the sale of shares.  The sale of the
shares is not cumulative and at the end of each period described below and
shares not sold will not carry forward into the next period:


(a)  During the first twelve months from the date of this Agreement, US
Securities law does not allow for the sale of any shares from the Pooling
Agreement;



(b)  Following the initial 1 year hold period, the Parties will agree, from time
to time, based on market conditions to liquidate part of the position held on
the Pooling Arrangement;  and



(c)  At the end of the 36 month of the Pooling Arrangement, all of the remaining
shares shall be released from the Pooling Arrangement.





 
2

--------------------------------------------------------------------------------

 




Any sales made above must be bona fide and all such valuations must be made in
good faith.


Notwithstanding the foregoing, the Shares shall be released from Pooling
Arrangement and delivered to the Shareholders if a takeover bid has been
accepted by the majority of the outstanding shares in a Shareholders Meeting of
the Company such that the purchaser under the takeover bid is entitled to force
a sale by all shareholders of the Company.


2.2  Termination.
This Agreement and the Pooling Arrangement shall terminate on the third
anniversary of this agreement (the “Expiration Date”).  Prior to such date, the
release from the Pooling Arrangement of any of the Shares shall terminate this
Agreement only in respect of the Shares so released.


3.    MISCELLANEOUS


3.1  Amendment of Agreement.
This Agreement may be amended only by the written agreement among all
Shareholders hereto.


3.2  Further Assurances. 
The Parties shall execute and deliver any documents and perform any acts
necessary to carry out the intent of this Agreement.


3.3  Governing Laws.
This Agreement shall be construed in accordance with and governed by the laws of
the State of Nevada.


3.4  Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original and all of which shall constitute one agreement.


3.5  Singular/Plural. 
Wherever a singular expression is used in this Agreement, that expression is
deemed to include the plural or the body corporate where required by the
context.


3.6  Enurement.
This Agreement enures to the benefit of and is binding on the Parties and their
heirs, executor, administrators, successors and permitted assignees.




[Remainder of this page intentionally left blank]






















 
3

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF the parties have executed this Agreement as of the date and
year first above written.
                                






David Guiñez                                                   /s/David
Guiñez                                             
Shareholder                                                     Authorized
Signatory






Francisco Quiroz                                            /s/ Francisco
Quiroz                                       
Shareholder                                                     Authorized
Signatory








Alex Daza                                                         /s/Alex
Daza                                                    
Shareholder                                                     Authorized
Signatory








Robert Knight                                                /s/ Robert
Knight                                           
Shareholder                                                     Authorized
Signatory










Llewellyn Family Trust                                  /s/ Llewellyn Family
Trust                            
Shareholder                                                     Authorized
Signatory


 
4

--------------------------------------------------------------------------------

 


EXHIBIT A


AGREEMENT AND PLAN OF MERGER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
5

--------------------------------------------------------------------------------

 




EXHIBIT B
 
IRREVOCABLE PROXY


The undersigned stockholder ("Shareholder") of Axiom Gold and Silver Corp., a
Nevada corporation (the "Company"), hereby irrevocably (to the fullest extent
permitted by law) appoints each of David Guiñez, Francisco Quiroz and Alex Daza
(“Party A”), as the sole and exclusive attorneys-in-fact and proxies of the
undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to all of the shares of capital stock of the
Company that are beneficially owned by the undersigned at the time of each
Shareholder Vote (the "Shares") in accordance with the terms of this Proxy until
the expiration of the Pooling Agreement (the “Expiration Date”). The Shares
beneficially owned by the undersigned are all of such Shareholder’s Shares under
the Pooling Agreement (as such amount may be reduced). Upon the undersigned's
execution of this Proxy, any and all prior proxies given by the undersigned with
respect to any Shares are hereby revoked and the undersigned hereby agrees not
to grant any subsequent proxies with respect to the shares held by such
Stockholder until after the Expiration Date.


This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to that certain Voluntary Pooling
Agreement, dated as of January 13, 2011, by and among the Company, the
Stockholder and other shareholders (the "Pooling Agreement")


The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned, at any time prior to the Expiration Date (as
defined in the Pooling Agreement), at every annual, special, adjourned or
postponed meeting of Shareholders of the Company and in every written consent in
lieu of such meeting (each such annual, special, adjourned or postponed meeting
and/or written consent, each, a "Stockholder Vote"), to act as the undersigned's
attorney-in-fact and proxy to vote the Shares that are beneficially owned by the
undersigned at the time of a Stockholder Vote, and to exercise all voting,
consent and similar rights of the undersigned with respect to such Shares
(including, without limitation, the power to execute and deliver written
consents) as follows:


(i) to elect as many member of the board of directors, as necessary to have
Party A elect at least 51% of such Board of Directors at any Stockholder Vote
(defined below).


The attorneys-in-fact and proxies named above shall not exercise this Proxy on
any other matter except as provided in clause (i).  Stockholder may vote the
Shares on all other matters.


Any obligation of the undersigned hereunder shall be binding upon the successors
by operation of law of the undersigned.


This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.


 
6

--------------------------------------------------------------------------------

 




Dated: January___, 2011

                 
Signature 
                       
Print Name
                     
Address
 



 


 
7

--------------------------------------------------------------------------------

 


EXHIBIT C
 
IRREVOCABLE PROXY


The undersigned Shareholder ("Stockholder") of Axiom Gold and Silver Corp., a
Nevada corporation (the "Company"), hereby irrevocably (to the fullest extent
permitted by law) appoints each of Robert Knight and Llewellyn FamilyTrust
and/or assignee (“Party B”), as the sole and exclusive attorneys-in-fact and
proxies of the undersigned, with full power of substitution and resubstitution,
to vote and exercise all voting and related rights (to the full extent that the
undersigned is entitled to do so) with respect to all of the shares of capital
stock of the Company that are beneficially owned by the undersigned at the time
of each Stockholder Vote (the "Shares") in accordance with the terms of this
Proxy until the expiration of the Pooling Agreement (the “Expiration Date”). The
Shares beneficially owned by the undersigned are all of such Stockholder’s
Shares under the Pooling Agreement (as such amount may be reduced). Upon the
undersigned's execution of this Proxy, any and all prior proxies given by the
undersigned with respect to any Shares are hereby revoked and the undersigned
hereby agrees not to grant any subsequent proxies with respect to the shares
held by such Stockholder until after the Expiration Date.


This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to that certain Voluntary Pooling
Agreement, dated as of January 13, 2011, by and among the Company, the
Stockholder and other shareholders (the "Pooling Agreement")


The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned, at any time prior to the Expiration Date (as
defined in the Pooling Agreement), at every annual, special, adjourned or
postponed meeting of Shareholders of the Company and in every written consent in
lieu of such meeting (each such annual, special, adjourned or postponed meeting
and/or written consent, each, a "Stockholder Vote"), to act as the undersigned's
attorney-in-fact and proxy to vote the Shares that are beneficially owned by the
undersigned at the time of a Stockholder Vote, and to exercise all voting,
consent and similar rights of the undersigned with respect to such Shares
(including, without limitation, the power to execute and deliver written
consents) as follows:


(i) to elect as many member of the board of directors, as necessary to have
Party B elect at maximum 49% of such Board of Directors at any Stockholder Vote
(defined below)..


The attorneys-in-fact and proxies named above shall not exercise this Proxy on
any other matter except as provided in clauses (i). Stockholder may vote the
Shares on all other matters.


Any obligation of the undersigned hereunder shall be binding upon the successors
by operation of law of the undersigned.


This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.




 
8

--------------------------------------------------------------------------------

 




Dated: January___, 2011

           
Signature 
                       
Print Name
                     
Address
 



 


 

 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------